“Bile | @EAvs/2001 14:45 9855369703 DEFRANCESCH PAGE 3/05
ase 2:21-cv-01277-MVL-MBN Document 1-3 Filed 06/30/21 Page 1 of 17

25™ JUDICIAL DISTRICT COURT FOR THE PARISH OF PLAQUEMINES

 

STATE OF LOUISIANA
NO. é G Te 0 DIVISION “
RENATA SCORSONE |
VERSUS
FITBIT, INC. and their unknown insurance company
ABC INSURANCE COMPANY
FILED: .
DEPUTY CLERK

RRR RR KERR RR RR RR EER KER ROR OK EE OR OK ER

PETITION FOR PERSONAL INJ S AND DAMAGES
To the Honorable Twenty-Fifth Judicial District Court in and for the Parish of
Plaquemines, State of Louisiana, comes petitioner, Renata Scorsone, who for the purpose
of petitioning this Honorable Court for personal injuries and damages, through her
undersigned counsel, who with all due respect for the court represents the following:
L
Petitioner to this cause of action is Renata Scorsone, a person of the full age of
majority and a resident of the Parish of Plaquemines, State of Louisiana.
Ih.
The defendants to this cause of action are:
FITBIT, INC., a corporation authorized to do and doing business in the State of
Louisiana on or about June 26, 2020; and
ABC INSURANCE COMPANY, an unknown insurance company authorized to
do and doing business in the State of Louisiana on or about June 26, 2020;
| and for the following reasons are indebted individually, severally, jointly and in
solido unto petitioner, Renata Scorsone.
QI.
On or about June 26, 2020, petitioner, Renata Scorsone, was wearing her Fitbit
Versa, which item was manufactured by defendant, Fitbit, Inc., on her left wrist while at
her residence located in the Parish of Plaquemines, State of Louisiana, Suddenly and
without waming, said Fitbit Versa began making:a buzzing noise, and petitioner felt a
poking sensation on her skin underneath the device, and then she began smelling her own

burning skin/hair. Petitioner worked to quickly to remove the device from her wrist, but

EXHIBIT

 

Case Number: 00066760 Transaction Date: 5/19/2021 Seq: 21 Page Sequence: 1
FARR Sh W003 . RANCES PAGE 94/25
Siones 488) RSPR MBN DocUMBAZES Filed 06/30/21 Page 2 of 17

not before the malfunctioned Fitbit had severely burned petitioner’s arm/wrist. As a
Tesuit, petitioner sustained serious personal injuries and damages.
IW.

It is believed that ABC Insurance Company issued a policy of liability insurance
covering Fitbit, Inc., therefore said insurance company is a proper party defendant to this
cause of action. |

Vv.

The defendant Fitbit, Inc. is liabie to petitioner for damages proximately caused
by a characteristic or characteristics of the Fitbit that rendered the Fitbit unreasonsbly
dangerous when the Fitbit was wom on petitioner's wrist as the Fitbit was designed to do. ,
The Fitbit was unreasonably defective in ane or more of the following particulars:

‘A The Fitbit was unreasonably dangerous in its design; so

x

b. The Fitbit was unreasonably dangerous because it had no warning that it
could bum, catch on fire or explode while being wom on the user's wrist;

c, The Fitbit was unreasonably-dangerous in its construction or composition;
d. Such other acts and omissions as will be shown at the trial of this matter,
all of which were in contravention of the exercise of due care, prudence
and the laws of the Parish of Plaquemines, State of Louisiana.
Vi. ‘
‘As a result of this accident, petitioner has sustained second degree bums to her
wrist/arm including extensive wound care/medical treatment, nerve damage/numbness
and pennanent scarring/disfigurement. Also, gerieral damages, the full extent of which
are unknown at this time.
VIL, ;
Petitioner has suffered and/or will suffer:
a) Past, present and future medical and medication expenses;
b) Past, present and future lost wages and opportunity costs; and
c) Past, present and future pain and suffering, and emotional distress.
| VEIL
Petitioner named herein is entitled to recover from the defendants named herein
jointly, severally and in solido, any and. all damages commensurating with the claims

asserted herein. mo, \

IX.

Case Number: 00066760 Transaction Date: 5/19/2021 Seq: 21 Page Sequence: 2
Page 3.9% | ,
RE Leel gem 2658, SOS EKI MBN DocUBYEPS Filed 06/30/21 Page 3 of 17

Petitioners aver amicable demand but to no avail.
X.

Petitioner respectfilly requests a written notice to (his/her) counsel ten days in
advance of the date fixed for trial or hearing on any exception, motion, rule, or trial on
the merits in this proceeding pursuant to Louisiana Code of Civil Procedure Article 1572
and petitioner further requests pursuant to Louisiana Code of Civil Procedure Articles
1913 and 1914 immediate notice to (his/her) counsel of all interlocutory and final orders
and judgments on any exceptions, motions, rules or trial on the merits in these
proceedings. |

WHEREFORE, petitioner, Renata Scorsone, prays that defendants be cited and
that the citation and a certified copy of this petition be served on defendants, and that,
after due proceedings had herein, that there be judgment in her favor and against the
defendant, Fitbit, Inc. and their unknown insurance company ABC Insurance Company,
individually, severally, jointly and in solido togetber with legal interest from the date of
judicial demand until paid in full, for all costs of these proceedings and for any and all
other general and equitable relief as deemed necessary and\ proper by this Honorable
Court.

Respectfully submitted,

  

DEAN T. DEFRANCESCH (#36779)
Physical address: ‘
2810 W. Airline Highway
Laplace, Louisiana 70068 |
Mailing address: .

: Post Office Box 1566
Laplace, Louisiana 70069
Telephone: (985) 536-9700
Facsimile: (985) 536-9703

Attomeys for petitioner

PLEASE SERVE:

FITBIT, INC.

under the Louisiana Long Ann Statute,

through their agent for service of process,

CT Corporation System-(C0168406)

818 West Seventh Street, Suite 930

Los Angeles, California 90017 '

Case Number: 00066760 Transaction Date: 5/19/2021 Seq: 21 Page Sequence: 3
“Pale 384 200) ote o-0 8 ae BRAY DEFRANCESCH PAGE 62/85

ase 12/7/-MVL-MBN Document 1-3 Filed 06/30/21 Page 4 of 17

LOUISIANA CIVIL CASE REPORTING
Civil Case Cover Sheet - LA. B.S. 13:4688 and
Part G, §13, Louisiana Supreme Court General Administrative Rules

This civil case cover sheet shall be completed by counsel for the petitioner, counsel’s authorized
representative, or by the sclf-represented litigant (if not represented by counsel) and submitted with the
original petition filed with the court. The information should be the best available at the time of filing,
This information does not constitute a discovery request, response or supplementation, and is no
admissible at trial.

FYLED

 

 

Suit Caption:

RENATA SCORSONE ; hue Mare
| ov) DEPUTY LER

Court: 25th Judicial District Court Docket Number: b G 7? b 0 |

Parish of Filing: Plaquemines ‘Fling Date:_May 19, 2021

 

Name of Lead Petitioner’s Attorney: Tomy J. Acosta/Dean T. DeFrancesch
Name of Self-Represented Litigant: N/A
Number of named petitioners: Number of named defendants:

Type of Lawsuit: Please check the categories which most appropriately apply to this suit
(no more than 3 categories should be checked):

 

[jAnto: Personal Injury [[] Auto: Property Damage
CAuto: Wrongful Death [J Auto: Uninsured Motorist
CiAsbestos: Property Damage [J Asbestos: Personal Injury/Death
[7JProduct Liability (Premise Liability
Lilntentional Bodily Injury [J Intentional Property Damage
Cilntentional Wrongful Death (J Unfair Business Practice
(Business Tort (CJ Fraud

(CoDefamation . [_] Professional Negligence
(Environmental Tort [1] Medical Malpractice

(J Intellectual Property (J Toxic Tort

(1 Legal Malpractice (J Other Tort (describe below)
(C] Other Professional Malpractice (-]Redhibition

(J Maritime (1 Class action (nature of case)
(1 Wrongful Death

[General Negligence

Please briefly describe the nature of the litigation in ane sentence of additional detail:
General and special damages

Following the comptetion of this form by counsel, counsel’s representative, or by the self-represented
litigant, this document will be submitted to the Office of the Judicial Administrator, Supreme Court of
Louisiana, by the Clerk of Court.

Name, address and contact information of person completing form:

 

Name Tomy J. Acosta/Dean T. DeFrancesch Signature

Address 2810 W. Airline Highway, Laplace, Louisiana 70068

 

Phone number: 285-536-9700 E-mail address: ‘awoffice70068@gmail.com

 

Case Number: 00066760 Transaction Date: 5/19/2021 Seq: 16 Page Sequence: 1
Page 5 of 1
Bale 8 Aya 2001 Craeae:21-9255369783MVL_-MBN DocurPRnencSScHiled 06/30/21 Page 5 of fF 9/88

 

— S
DEFRANCESCH
ACOSTA C 6 76 OA

ATTORNEYS AT LAW
2810 W. Airline Highway P.O. Box 1566
LaPlace, LA 70068 ; LaPlace, LA 70069
E-mail: lawoffice70068@gmail.com (985) 536-9700 (985) 536-9703 Fax _

FAX COVER SHEET

Date: May 19, 2021
To: Clerk of Court ©
Company: 25 JDC, Parish of Plaquemines

Fax Number: 504-934-6629

Re: Renata Scorsone v. Fitbit, Inc., et al
NEW SUIT FILING
Memo: Please file the attached documents. Originals

and any filing/services costs will be forwarded
immediately via U.S. Mail. Thank you.

Number of pages (including this page): 5

IF YOU HAVE ANY QUESTIONS ABOUT THIS FAX OR RECEIVE IT IN
ERROR, PLEASE CONTACT THIS OFFICE AT (985) 536-9700.

 

 

 

Case Number: 00066760 Transaction Date: 5/19/2021 Seq: 15 Page Sequence: 1
rege 8 of 1/
eon er ote rE PP AA ANY BO CUITTIE eS PHOT OOISOIET "PAO UT n7
FACSIMILE RECEIPT CERTIFICATE

 

SCORSONE, RENATA Case: 00066760
Division: A
Versus 25th Judicial District Court
Parish of Plaquemines
FITBIT INC ET AL State of Louisiana

 

 

TO: TOMY J ACOSTA
TOMY J ACOSTA ATTORNEY AT LAW
PO BOX 1566
LAPLACE, LA 70069

VIA FAX: 985-536-9703

THIS IS TO CERTIFY that a PETITION FOR DAMAGES was transmitted by facsimile from
your office ta the Plaquemines Parish Clerk of Courts fax line 504-934-6629 and 5 total pages
were received and marked filed on May 19, 2021 in the above captioned matter.

Thus done and signed at Belle Chasse, Plaquemines Parish, Louisiana, on Wednesday, May 19,
2021.

Hane Hochst

Deputy Clerk of Court for

Kim Turlich-Vaughan, Clerk of Court
P.O. Box 40
Belle Chasse, LA 70037

 

 

Louisiana R.S. 13:850.Facsimile transmission, filings in civil actions, fees; equipment and supplies

A. Any paper in a civil action may be filed with the court by facsimile transmission. Ail clerks of court shall make available for their
use equipment to accommodate facsimile filing in civil actions. Filing shall be deemed complete at the time that the facsimile
transmission is received and a receipt of transmission has been transmitted to the sender by the clerk of court. The facsimile when
filed has the same force and effect as the original.

B, Within seven days, exclusive of legal holidays, after the clerk of court has received the transmission, the party filing the document
shall forward the following to the clerk:

(1) The original signed document.
(2) The applicable filing fee, if any.
(3) A transmission fee of five dollars.

C. If the party fails to comply with the requirements of Subsection B, the facsimile filing shall have no force or effect. The various
district courts may provide by court rule for other matters related to filings by facsimile transmission.

REMIT $300.00 FOR FILING FEES

FOOTERAREA

 

 

 

Case Number: 00066760 Transaction Date: 5/19/2021 Seq: 14 Page Sequence: 1
pate § ott

 

 

 

 

 

 

 

 

 

 

 

Case 2:21-cv-01277-MVL-MBN Document 1-3 Filed 06/30/21 Page 7 of 17
esult Report Pp 4
mR 05/19/2021 04:21
Serial No. AR6RD11004531
TC: | 205261
Addressee Start Tine | Time Prints | Result Note
919855369703 05-19 04:21 | 00:00:23 | 001/001 | OK
r TX,
Note  SMBisimer PMs, BO ahot sing: One con ee taingi Tx, CALL Manual Tey GSAereShe: |
PeBSerESebge FEARS, BAS Be srdee Le Rod soinibaveebepauttseeae Cir GtBHPRR:
IPADRIIP Address Fax. FAA! Theernet

ok: ‘OoOMMun.
Result TEE. RR era
Refuse:
POVR iReCced
DSN IDSN
DEL: Com

 

kd
Receipt Rerused.
A

Ving pa ie!
‘om sory Memory Document Print.
ohavenieeoeyrare’ ontah ane a a IND: TcompuLsory Memory Document Send.

ication OK, S-OK: Stop Communication, PW-OFF: quer Suiten OFF,

Mi Tel, NG Gther error. Conte Contanue. No ansi Sue!
: Full, LO Rrfecesuing length Over
Busy. Hopuld iNeROr: le Errdr, MDN:MDN Response Error, °

FACSIMILE RECEIPT CERTIFICATE

SCORSONE, RENATA

 

 

Coser 0066780
Division: A
Versus 25th Jadietat District Court
Parish of Plaquemines
FITBIT INC ETAL State of Loulsiana
TO; TOMY J ACOSTA . (
TOMY J ACOSTA ATTORNEY AT LAW
POBOX 1566

LAPLACE, LA 70069

VIA FAX: 985-536-9703

THIS IS TO CERTIFY that a PETITION FOR DAMAGES was transmitted by facsimile from
your affice to the Plaquemines Parish Clerk of Courts fax line 504-934-6629 and 5 total pages
were received and marked filed on May 19, 2021 in the above captioned matter.

Thus done and signed at Belle Chasse, Plaquemines Parish, Louisiana, on Wednesday, May 19,
2021,

Deputy Clerk of Court for ,

Kim Turlich-Vaughan, Clerk of Court
P.O. Box 40
Belle Chasse. LA 70037

 

 

Louisiana RS. (3:850.Facsimile transmission; filings in civil actlons; fees; equipment and suppites

A. Any paper ina etvil action any be filed with the court by facsimile transmission. All clerks of court shall make available for their
use equipment fo accommodate facsimile filing in civil actions. Filing shall be deemed complete at the time that she facsimile
transmission is received and a receipt of transmission has been transmitted to the sender hy the clerk of court. The facsimile when
Jiled has the same force and effect as the original.

&B. Within seven days, exclusive of legal hofidays, after the clerk of court has received the transmission, the party filing the document
Shall forward the following to the clerk:

(2) The original signed document.
(2) The applicable filing fee, ifany,
(3) A transmission fee af five doilars.

C. Ifthe party fails to complp with the requirements of Subsecaion B, ihe facsimile filing shat! have no force or effect. The varigus
disirict courts may provide by cuurt rule for other matters related to filings by facsimile transmission.

REMIT 3300.00 FOR FILING FEES

[ FILED Copy ]

 

Case Number: 00066760 Transaction Date: 5/19/2021 Seq: 14 Page Sequence: 2
Page 8 of 1
pile 8 SE 7 Case 2:21-cy-01277-MVL-MBN_ Document 1-3 Filed 06/30/21 Page 8 of 17
DEFRANCESCH
ACOSTA

~ ATTORNEYS AT LAW

 

2810 W. Airline Highway . P.O. Box 1566
LaPlace, LA 70068 | | me | LaPlace, LA 70069
Ernail: lawoffice70068@gmail.com. (985) 536-9700 (985) 536-9703 Fax

 

‘May 20, 2021.

Clerk of Court ' . | FELED

25th Judicial District Court
Parish of Plaquemines
Post Office Box 40

Belle Chasse, LA 70037

   

DEPUTY CLERK

RE: Renata Scorsone v. Fitbit, inc., et al
25% JDC # 00066760, Division “A”
NEW SUIT FILING

Dear Sirs:

The enclosed documents were filed by facsimile on May 19, 2021. In accordance with La. R. S.
13:850, enclosed please find an original and two copies of a Petition for Personal Injuries and
Damages, which we request that you file into the records of the court. Please return one copy of
same after it has been "clocked in".

Additionally, please prepare the Long Arm Statute Citation form for service on defendant, Fitbit,
Inc., and return to us at your earliest opportunity.

Also enclosed is our check for $300.00 to the Clerk of Court for filing and service costs and
transmission fee.

Should you have any questions, please feel free to contact me.

Very truly yours,
s/ Tomy £ ‘eotia

Tomy J. Acosta
Dean T. DeFrancesch
Attorneys at Law

TJA/KK
Enclosures

 

 

 

Case Number: 00066760 Transaction Date: 5/25/2021 Seq: 12 Page Sequence: 1
pate 8 of 47

Case 2:21-cv-01277-MVL-MBN Document 1-3 Filed 06/30/21 Page 9 of 17

LOUISIANA CIVIL CASE REPORTING
Civil Case Cover Sheet - LA. R.S. 13:4688 and
Part G, §13, Louisiana Supreme Court General Administrative Rules

This civil case cover sheet shall be completed by counsel for the petitioner, counsel’s authorized
representative, or by the self-represented litigant (if not represented by counsel) and submitted with the
original petition filed with the court. The information should be the best available at the time of filing.
This information does not constitute a discovery request, response or supplementation, and is not

admissible at trial. FELED

 

Suit Caption: MAY 255 901
RENATA SCORSONE ys, FITBIT, INC., ET AL DERUTY CLERK
Court: 25th Judicial District Court Docket Number: ()OOG460 - AA
Parish of Filing: Plaquemines Filing Date: May 19, 2021

 

Name of Lead Petitioner’s Attorney: Tomy J. Acosta/Dean T. DeFrancesch

Name of Self-Represented Litigant: N/A

 

Number of named petitioners: Number of named defendants:

Type of Lawsuit: Please check the categories which most appropriately apply to this suit
(no more than 3 categories should be checked):

 

[JAuto: Personal Injury [_] Auto: Property Damage
LJAuto: Wrongful Death [_] Auto: Uninsured Motorist
LJAsbestos: Property Damage [_] Asbestos: Personal Injury/Death
[4JProduct Liability [-] Premise Liability
(intentional Bodily Injury [| Intentional Property Damage
(Intentional Wrongful Death [_] Unfair Business Practice

[ JBusiness Tort LJ Fraud

(_JDefamation [_] Professional Negligence
(JEnvironmental Tort [_] Medical Malpractice

(J intellectual Property [_} Toxic Tort

(_] Legal Malpractice [_] Other Tort (describe below)
(J Other Professional Malpractice ] Redhibition

(J Maritime [_] Class action (nature of case)
(J Wrongful Death

LJGeneral Negligence

Please briefly describe the nature of the litigation in one sentence of additional detail:
General and special damages

Following the completion of this form by counsel, counsel’s representative, or by the self-represented
litigant, this document will be submitted to the Office of the Judicial Administrator, Supreme Court of
Louisiana, by the Clerk of Court.

Name, address and contact information of person completing form:

Name Tomy J. Acosta/Dean T. DeFrancesch signature Ay AA A Kn
Y VO — CD

Address 2810 W. Airline Highway, Laplace, Louisiana 70068

 

Phone number: 985-536-9700 E-mail address: lawoffice70068@gmail.com

 

Case Number: 00066760 Transaction Date: 5/25/2021 Seq: 10 Page Sequence: 1
Fag 18 S44!
Case 2:21-cv-01277-MVL-MBN Document 1-3 Filed 06/30/21 Page 10 of 17

o

2574 JUDICIAL DISTRICT COURT FOR THE PARISH OF PLAQUEMINES

 

 

STATE OF LOUISIANA
NO. HOOUG4 UO DIVISION Me
RENATA SCORSONE FILED
VERSUS
. . MAY 23 2071 "
FITBIT, INC. and their unknown insurance company,
ABC INSURANCE COMPANY
DEPUTY CLERK
FILED:
DEPUTY CLERK

wok ok ck cK GR ko ook ROCK Gk OK ok ck HR ok ok ae ok ok ok OR Kk oF ok HR Kk RR He Kk oR

PETITION FOR PERSONAL INJURIES AND DAMAGES
To the Honorable Twenty-Fifth Judicial District Court in and for the Parish of
Plaquemines, State of Louisiana, comes petitioner, Renata Scorsone, who for the purpose
of petitioning this Honorable Court for personal injuries and damages, through her
undersigned counsel, who with all due respect for the court represents the following:
1.
Petitioner to this cause of action is Renata Scorsone, a person of the full age of
majority and a resident of the Parish of Plaquemines, State of Louisiana.
Il.
The defendants to this cause of action are:
FITBIT, INC., a corporation authorized to do and doing business in the State of
Louisiana on or about June 26, 2020; and
ABC INSURANCE COMPANY, an unknown insurance company authorized to
do and doing business in the State of Louisiana on or about June 26, 2020;
and for the following reasons are indebted individually, severally, jointly and in
solido unto petitioner, Renata Scorsone,
Il.
On or about June 26, 2020, petitioner, Renata Scorsone, was wearing her Fitbit
Versa, which item was manufactured by defendant, Fitbit, Inc., on her left wrist while at
her residence located in the Parish of Plaquemines, State of Louisiana, Suddenly and
without warning, said Fitbit Versa began making a buzzing noise, and petitioner felt a
poking sensation on her skin underneath the device, and then she began smelling her own

burning skin/hair. Petitioner worked to quickly to remove the device from her wrist, but

Case Number: 00066760 Transaction Date: 5/25/2021 Seq: 9 Page Sequence: 1
Page 14 of 17
Pave tae 2:21-cv-01277-MVL-MBN Document 1-3 Filed 06/30/21 Page 11 of 17
not before the malfunctioned Fitbit had severely burned petitioner’s arm/wrist. As a
result, petitioner sustained serious personal injuries and damages.
IV,

It is believed that ABC Insurance Company issued a policy of liability insurance
covering Fitbit, Inc., therefore said insurance company is a proper party defendant to this
cause of action.

Vv.

The defendant Fitbit, Inc. is liable to petitioner for damages proximately caused
by a characteristic or characteristics of the Fitbit that rendered the Fitbit unreasonably
dangerous when the Fitbit was worn on petitioner's wrist as the Fitbit was designed to do.
The Fitbit was unreasonably defective in one or more of the following particulars:

a. The Fitbit was unreasonably dangerous in its design;

b. The Fitbit was unreasonably dangerous because it had no warning that it
could burn, catch on fire or explode while being worn on the user's wrist;

c. The Fitbit was unreasonably dangerous in its construction or composition;
d. Such other acts and omissions as will be shown at the trial of this matter,
all of which were in contravention of the exercise of due care, prudence
and the laws of the Parish of Plaquemines, State of Louisiana.
VI.

As a result of this accident, petitioner has sustained second degree burns to her
wrist/arm including extensive wound care/medical treatment, nerve damage/numbness
and permanent scarring/disfigurement. Also, general damages, the full extent of which
are unknown at this time.

VII.

Petitioner has suffered and/or will suffer:

a) Past, present and future medical and medication expenses;

b) Past, present and future lost wages and opportunity costs; and

c) Past, present and future pain and suffering, and emotional distress.

Vill.

Petitioner named herein is entitled to recover from the defendants named herein

jointly, severally and in solido, any and all damages commensurating with the claims

asserted herein.

Case Number: 00066760 Transaction Date: 5/25/2021 Seq: 9 Page Sequence: 2
Feige 12 oy!
Case 2:21-cv-01277-MVL-MBN Document 1-3 Filed 06/30/21 Page 12 of 17

Petitioners aver amicable demand but to no avail.
X.

Petitioner respectfully requests a written notice to (his/her) counsel ten days in
advance of the date fixed for trial or hearing on any exception, motion, rule, or trial on
the merits in this proceeding pursuant to Louisiana Code of Civil Procedure Article 1572
and petitioner further requests pursuant to Louisiana Code of Civil Procedure Articles
1913 and 1914 immediate notice to (his/her) counsel of all interlocutory and final orders
and judgments on any exceptions, motions, rules or trial on the merits in these
proceedings.

WHEREFORE, petitioner, Renata Scorsone, prays that defendants be cited and
that the citation and a certified copy of this petition be served on defendants, and that,
after due proceedings had herein, that there be judgment in her favor and against the
defendant, Fitbit, Inc. and their unknown insurance company ABC Insurance Company,
individually, severally, jointly and in solido together with legal interest from the date of
judicial demand until paid in full, for all costs of these proceedings and for any and all
other general and equitable relief as deemed necessary and proper by this Honorable
Court.

Respectfully submitted,

TOMY J. ACOSTA ¢29737)

DEAN T. DEFRANCESCH (#36779)
Physical address:

2810 W. Airline Highway

Laplace, Louisiana 70068

Mailing address:

Post Office Box 1566

Laplace, Louisiana 70069
Telephone: (985) 536-9700
Facsimile: (985) 536-9703

Attomeys for petitioner

PLEASE SERVE:

FITBIT, INC.

under the Louisiana Long Arm Statute,
through their agent for service of process,
CT Corporation System (C0168406)

818 West Seventh Street, Suite 930

Los Angeles, California 90017

Case Number: 00066760 Transaction Date: 5/25/2021 Seq: 9 Page Sequence: 3
Frage 13 ah!

non er BA OT TPIT CARE DOCU TS COSTE PAT TS OPP oI
CITATION

(To BE SERVED PURSUANT TO THE LOUISIANA LONG-ARM STATUTE)

 

RENATA SCORSONE Case: 60066760

Division: A

 

Versus 25 Judicial District Court
Parish of Plaquemines
FITBIT INC ET AL State of Louisiana

 

TO: FITBIT INC ET AL
UNDER THE LOUISIANA LONG ARM STATUTE
THROUGH THEIR AGENT FOR SERVICE OF PROCESS
CT CORPORATION SYSTEM (CO168406)
818 WEST SEVENTH STREET STE 930
LOS ANGELES CA 90017

YOU ARE HEREBY SUMMONED to comply with the demand contained in the Petition of which a true and
correct copy (exclusive of exhibits) accompanies this Citation, or make an appearance either by filling a
pleading or otherwise, in the 25" Judicial District Court in and for the Parish of Plaquemines, State of
Louisiana, within thirty (30) days afier the service hereof, under the penaity of default.

WITNESS MY OFFICIAL HAND AND SEALE OF OFFICE, at Belle Chasse, Louisiana, on this Tuesday, May

 

25, 2021,
Deputy Clerk of Court for
Kim Turlich-Vaughan, Clerk of Court
P.O. Box 40
Beile Chasse, LA 70037
Req. By:
TOMY J ACOSTA
ATTY FOR PLTF

985-536-9700

 

Service Information

Received on the day of , 20 and on the day of
, 20 served the above named party as follows:

 

 

Personal Service on the party herein named
Domiciliary Service on the party herein named by leaving the same at his/her domicile in the parish in the
hands of , & person apparently over the age of seventeen
years, living and residing in said domicile and whose name and other facts connected with this service, I
learned by interrogating the said person, said party herein being absent from his/her residence at the time of
said service.

 

 

 

 

 

Returned:
Parish of this day of , 20
Service §
By:
Mileage § Deputy Sheriff

Total $

FOOTERAREA

 

 

 

Case Number: 00066760 Transaction Date: 5/25/2021 Seq: 8 Page Sequence: 1
Page 14 of 17
Pags14 of

 

 

DEFRANCESCH
ACOSTA
ATTORNEYS AT LAW
2810 W. Airline Highway P.O. Box. 1566
LaPlace, LA 70068 LaPlace, LA 70069
Email: lawoffice70068@¢mail.com (985) 536-9700 (985) 536-9703 Fax:
June 7, 2021 FILED
Clerk of Court JUN 10
25" Judicial District Court DP ) |

   

Parish of Plaquemines
Post Office Box 40
Belle Chasse, LA 70037

 

DEPUTY CLEAK

RE: Renata Scorsone v. Fitbié, inc., et af
25% JDC # 00066760, Division “A”

Se

Dear Sirs:

In connection with the above captioned matter, enclosed please an Affidavit of Service and the
return card/form indicating service has been made on defendant, Fitbit, Inc., in accordance with the
Louisiana Long Arm Statute.

| have attached an extra copy of the Affidavit which | would appreciate your clocking in and
returning to me in the enclosed envelope.

Thank you for your cooperation and should you have any questions, please feel free to contact our
office.

 

Very truly yours, ——
é TA «Fhotta
Tomy J. Acosta

Dean T. DeFrancesch
Attorneys at Law

TJAMKK
Enclosures

 

 

 

Case Number: 00066760 Transaction Date: 6/10/2021 Seq: 4 Page Sequence: 1
2:21-cv-01277-MVL-MBN Document 1-3 Filed 06/30/21 Page 15 of 17

 

251 JUDICIAL DISTRICT COURT FOR THE PARISH OF PLAQUEMINES
STATE OF LOUISIANA
NO. 00066760 DIVISION “A”
RENATA SCORSONE
VERSUS
FITBIT, INC., ET AL
_ FILED:
DEPUTY CLERK
ROR OR REE
AFFIDAVIT OF SERVICE
STATE OF LOUISIANA FILED
PARISH OF ST. JOHN THE BAPTIST D JUN 182 Aa: .
BEFORE ME, PERSONALLY CAME AND APPEARED, DEPUTY —
KELLY KNOUSE

who after being duly sworn did depose and say that:
I.
The Petition for Personal Injuries and Damages was filed in the 25" Judicial District
Court for the Parish of Plaquemines on May 19, 2021, requesting service through the Louisiana
Long Arm Statute on Fitbit, Inc. through their registered agent, C T Corporation System
(C0168406), 818 West Seventh Street, Suite 930, Los Angeles, California 90017,
I.
Citation was issued by the Clerk of Court on May 25, 2021 requesting service on Fitbit,
Inc.
Il.
Citation and petition were mailed on May 27, 2021 to C T Corporation System
(C0168406), 818 West Seventh Street, Suite 930, Los Angeles, California 90017 by certified
mail, return receipt requested, Article No.: 7011 2970 0002 0992 8371.
IV.
Service was received indicating service on Fitbit, Inc. through their registered agent, CT _

Corporation System (C0168406) on June 3, 2021.

 

Sworn to and subscribed before me
this zh f June, 2021.

 

NOTARY PUBLIC *

TOMY J, ACOS!
ATTORNEY AT LAW & NOTARY PUBLIC
STATE OF LOUISIANA
BAR ROLLNO, 29737 ||,
LIFETIME COMMISSION

Case Number: 00066760 Transaction Date: 6/10/2021 Seq: 3 Page Sequence: 1
Page 16 of 17

a

Page 16.0T17 y .
* Case 2:21-cv-01277-MVL-MBN Document 1-3 Filed 06/ -/
é (TO BE SERVED PURSUANT TO THE LOUISIANA LONG-ARM STATUTE)

 

RENATA SCORSONE Case: 00066760

Divisien: A

"Versus 25" Judicial District Court
Parish af Plaquemines
FITBIT INC ET AL State of Louisiana

 

 

TO: FITBIT INC ET AL

‘ UNDER THE LOUISIANA LONG ARM STATUTE

: THROUGH THEIR AGENT FOR SERVICE OF PROCESS
‘ C T CORPORATION SYSTEM (C0168406)

. 818 WEST SEVENTH STREET STE 930

t LOS ANGELES CA 90017

Tp ms

YOU ARE HEREBY SUMMONED to comply with the demand contained in the Petition of which a true and
correct capy (exclusive of exhibits) accompanies this Citation, or make an appearance either by filling a
pleading or otherwise, in the 25" Judicial District Court in and for the Parish of Plaquemines, State of
Louisiana, within thirty (30) days after the service hereof, under the penalty of default.

WITNESS MY OFFICIAL HAND AND SEAL OF OFFICE, at Belle Chasse, Louisiana, on this Tuesday, May

 

 

 

 

25, 2021.
! Deputy Clerk of Court for
r Kim Turlich-Vaughan, Clerk of Court
2 P.O. Box 40 .
é Belle Chasse, LA 70037
: Req, By: _. - mee _ - -
TOMY J ACOSTA
ATTY FOR PLTF
985-536-9700
: Service Information
‘ Received on the day of , 20 and on the day of
’ , 20 served the above named party as follows:

Personal Service on the party herein named

Domiciliary Service on the party herein named by leaving the same at his/her domicile in the parish in the

hands of , @ person apparently over the age of seventeen

years, living and residing in said domicile and whose name and other facts connected with this service, I

learned by interrogating the said person, said party herein being absent from his/her residence at the time of
* “said'service. ~ ae - a

 

 

    
 

   

« Returned: SENDER: COMPLETE THIS SECTION forearm tea eee eee Lake

Parish of 4M Complete tems 1, 2, and 3.
§. Print your name and address on the reverse

 
 

1 Agent
1 Adavess:

 

 

 

 

 

 

 

 

 

 

i, so that we can return the card to you. : =
Service Se ff Attach this card to the back of the mailpiece, B. Recqyved by ene G. Date of Detive
. .or on the front if space permits. . \ S. co Ns
: i . [s delivery address different from item fe
Z Mileage So 1s Articia Addressed i ” YES, enter delivery address below, = [1] No
A
« Total 3 ; CT Corporation System (C0168406)
% _ | 818 West Seventh Street, Suite 930
: { Los.Angeles CA 9001 7-3476
: Ff 3, Setvice Type O Prioitty Mall Express®
OO © Adult Signaturer G Registered Mal™
: *HAMTISTAUIVIII TV SUIVMTVIMIN A (SRS ect cecay 8 pa et
‘ i Certified Mali  secintfer
: 9590 9402 3631 7305 9412.08 Cl Gotited Mal etic Devry FRRotum Receipt
: a mainte CiGolgston Dalvey Resticted Dofvery © Slenature Genfirmatie

 

 

natura Confrmatio

ee) ROD BIO OOUROTIAN APD: | ibnkbley | Hachette

” Casé Number: 00066760 Frarsartias Pale, Duel oe tncakoe Sequence. 7 Domestic Return Revel

 
a
Paganiatay Case 2:21-cv-01277-MVL-MBN USRR emi HSPStragking®|RESiS0/21 Page 17 of 17

/ USPS Tracking” FAQs >

Track Another Package +

Tracking Number: 7011297000020992837 1 Remove X

Your item has been delivered to an agent for final delivery in LOS ANGELES, CA 90017 on June 3,
2021 at 10:16 am.

Y Delivered to Agent for Final Delivery

 

 

 

 

mn
fa
June 3, 2021 at 10:16 am 8.
LOS ANGELES, CA 90017 a
~~
Get Updates vv
Text & Email Updates Y
Tracking History : Vv
Product Information Vv
See Less A
Can’t find what you’re looking for?
Go to our FAQs section to find answers to your tracking questions.
htipstocls.usps.com/go/TrackConfirmActlan?gtc_tLabels1=7011297000020992837 1 142

Case Number: 00066760 Transaction Date: 6/10/2021 Seq: 2 Page Sequence: 2
